15-775
    Obal v. Deutsche Bank National Trust Company


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of November, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RALPH K. WINTER,
                RICHARD C. WESLEY,
                      Circuit Judges.
    _____________________________________

    David Obal,

                               Plaintiff-Appellant,

                      v.                                                           15-775

    Deutsche Bank National Trust Company, as
    Trustee for the Morgan Stanley Mortgage Loan
    Trust 2004-9, Mortgage Pass-Through
    Certificates, Series 2004-9, et al.,

                               Defendants-Appellees,

    United States Internal Revenue Service,

                      Defendant.
    _____________________________________

    FOR APPELLANT:                            David Obal, pro se, Henderson, NV.
FOR APPELLEES:                       Lisa J. Fried and Heather R. Gushue, Hogan Lovells US LLP,
                                     New York, NY; and Chava Brandriss, Hogan Lovells US
                                     LLP, Washington, DC.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Sweet, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant David Obal, proceeding pro se, appeals from the district court’s dismissal of his

complaint against two financial institutions.      His complaint sought, among other remedies,

damages and a declaratory judgment invalidating an assignment that transferred ownership of his

residential mortgage loan to defendant Deutsche Bank National Trust Company (“Deutsche

Bank”) as trustee for a Morgan Stanley Mortgage Loan Trust (the “Trust”). The district court

granted defendants’ motion to dismiss Obal’s amended complaint for lack of subject matter

jurisdiction, reasoning primarily that Obal lacked standing to challenge the assignment. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

       We review de novo a district court’s determination that a plaintiff lacked standing to sue.

See Rajamin v. Deutsche Bank Nat’l Tr. Co., 757 F.3d 79, 84–85 (2d Cir. 2014). “The question of

standing is whether the litigant is entitled to have the court decide the merits of the dispute or of

particular issues,” and it implicates “both constitutional limitations on federal-court jurisdiction

and prudential limitations on its exercise.” Id. at 84 (internal quotation marks and brackets

omitted). Here, Obal lacked both constitutional and prudential standing to challenge either the

validity of the assignment of his mortgage loan or the assignment’s compliance with laws,

regulations, and the Trust’s prospectus and pooling and servicing agreement.
       To have standing under Article III of the Constitution, “a plaintiff must have suffered an

injury in fact . . . which is (a) concrete and particularized, . . . and (b) actual or imminent, not

conjectural or hypothetical.” Id. at 85 (alteration in original) (internal quotation marks omitted).

Upon review, we agree with the district court that Obal alleged only injuries that are “highly

implausible” and “entirely hypothetical,” id., and therefore fail to meet the constitutional standing

requirements. For example, Obal’s claim that the improper transfer of his debt deprived him “of

the opportunity to explore options with the true debt owner,” relies on too speculative an injury to

serve as a basis for Article III standing. Consequently, we find that Obal lacked constitutional

standing to bring a challenge to Deutsche Bank’s ownership of his debt based on the alleged

invalidity of the assignment.

       Moreover, even if Obal had constitutional standing to challenge the validity of the

assignment, he would have lacked prudential standing.             “The prudential standing rule . . .

normally bars litigants from asserting the rights or legal interests of others in order to obtain relief

from injury to themselves.” id. at 86 (alteration in original) (internal quotation marks omitted).

To satisfy the prudential standing requirement, “the plaintiff generally must assert his own legal

rights and interests, and cannot rest his claim to relief on the legal rights or interests of third

parties.” Id. (internal quotation marks and brackets omitted). Obal lacks prudential standing to

assert his claims against defendants because his theories are largely premised on injuries to third

parties, such as intended beneficiaries of the Trust.

       Obal also challenges the district court’s denial of leave to further amend his complaint. We

review such a denial for abuse of discretion. See In re Lehman Bros. Mortgage-Backed Sec.

Litig., 650 F.3d 167, 188 (2d Cir. 2011). Here, in light of the issues discussed above, the district


                                                   3
court did not abuse its discretion in finding that repleading would have been futile. See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       We have considered Obal’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                4